DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I, claims 1-16 in the reply filed on 5/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/22.
Claims 1-16 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a nucleic acid comprising a nucleic acid sequence encoding a recombinant protein comprising an interleukin 8 (IL-8) receptor attached to a chimeric antigen receptor (CAR) via a hinge domain, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain.
Claim 9 modified T cell comprising a nucleic acid sequence encoding a recombinant protein comprising an interleukin 8 (IL-8) receptor attached to a chimeric antigen receptor (CAR) via a hinge domain, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain.
The specification teaches that the term "chimeric antigen receptor" and the term "CAR" refers to an engineered receptor that recognize a targeted antigen expressed on the surface of a target cell, such as an antigen expressed on a cancer cell. The specification teaches that the CAR comprises transmembrane domain and a CD3 zeta signaling domain. The specification teaches that the IL-8 receptor is CXCR1 or CXCR2. The specification teaches that the term "hinge domain" or the term "hinge region" refers to a domain, a region, or a peptide fragment located between other two peptides or proteins in a recombinant protein or fusion protein. 
Although the claims are inclusive of a nucleic acid comprising SEQ ID NO: 1, which comprises the nucleic acid sequence for human CD70-CAR-CXCR1, or SEQ ID NO: 2, which comprises the nucleic acid sequence for human CD70-CAR-CXCR2, the claims are not limited to these nucleic acids, and are inclusive of nucleic acids comprising any chimeric antigen receptor and any IL-8 receptor. This indicates that there are hundreds, if not thousands, of possible nucleic acids encompassed by the claims. Thus, the claims encompass an indeterminate number of nucleic acids. However, the specification provides limited guidance on the structure required by the claims. One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed nucleic acid without adequate descriptions of its component parts or overall makeup.  The generically claimed nucleic acid comprising a chimeric antigen receptor comprising an antigen binding domain, transmembrane domain and a CD3 zeta chain, hinge region and IL-8 receptor do not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the nucleic acids as recited in the claims, as written. Without knowing the structure of the claimed chimeric antigen receptor comprising an antigen binding domain, transmembrane domain and a CD3 zeta chain, hinge region and IL-8 receptor, one would not be able to adequately describe the nucleic acid construct. Specifically, the claims state that the “chimeric antigen receptor” comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain. However, inadequate guidance is provided regarding the specific structure of this moiety. The claims do not recite any specific antigen binding domain, and the specification generically states that the antigen binding domain binds to cancer or tumor antigens expressed on the surface of a target cell.  Stating that the chimeric antigen receptor comprises an antigen binding domain is not a disclosure of the antigen binding domain itself. The claims state that the “second bioactive moiety” is derived from a TAT transducing peptide. Similarly, the specification does not provide adequate guidance on the transmembrane domain or the hinge region.  Thus, the claims identify the chimeric antigen receptor comprising an antigen binding domain, transmembrane domain and a CD3 zeta chain, hinge region and IL-8 receptor by incomplete structures and function(s). The specification does not provide adequate written description to identify the broad genus of the nucleic acids because the specification does not disclose a correlation between the necessary structure of various components of the nucleic acid and the claimed function of those components.  It is noted that while the description of the ability of a claimed nucleic acid may generically describe that nucleic acids function, it does not describe the molecule itself. Consequently, the specification fails to describe the common structural attributes that identify the members of this genus and because the genus of sequences is highly variable (i.e. each moiety of the nucleic acid has a unique structure; see MPEP 2434), the functional characteristic(s) alone are insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic. Accordingly, one of skill in the art would not conclude Applicant was in possession of the entire genus claimed.
Additionally, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification clearly sets forth a correlation between a nucleic acids comprising SEQ ID NO: 1 or SEQ ID NO: 2; however, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass a chimeric antigen receptor comprising an antigen binding domain, transmembrane domain and a CD3 zeta chain, hinge region and IL-8 receptor, and therefore, the nucleic acid can comprise any combination of moieties comprising a chimeric antigen receptor and an IL-8 receptor. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. The two species disclosed are not deemed to be representative of the vast genus of nucleic acids, each of which would have a different structure from the species disclosed.
Although there is no specific number of species that must be disclosed, the Courts have held that for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.)
With the exception of the nucleic acids set forth in SEQ ID NO: 1 and SEQ ID NO: 2, the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961,1966(1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
In Ariad Pharrns., Inc. v. Eh Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize’ the members of the genus." Ariad, 598 F.Bd at 1350.
”[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genu and showing that one has invented a genus and not just a species.”ld.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295). While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are equally important in antigen binding. For example, MacCallum et al. (Journal of Molecular Biology, 262:732-745, 1996) analyzed antigen-contacting residues and combining site shape of various antibodies and state that although CDR3 of the heavy chain and light chain dominate, a number of residues outside of the standard CDR definitions make antigen contacts (See page 733). MacCallum et al. teach that antigens tend to bind to the antibody residues located at the center of the combining site where the six CDRs meet (See abstract and page 742) and less central CDR residues are only contacted by large antigens (See page 733 and 735). MacCallum et al. further teach that non-contacting residues are important in defining "canonical" backbone conformations. Additionally, Vajdos et al. (Journal of Molecular Biology, 2002 Jul 5;320(2):415-28) additionally states that, “... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.
Furthermore, Dotti et al. (Immunology Reviews, 2014: 1-35, pages 1-5) teach that the specificity of the generated CAR constructs was determined by epitope location, scFv affinity, hinge and transmembrane domains and number of signaling domains. Dotti et al. teach that there is an intricate interplay between scFVs, hinge, transmembrane domain and endodomain that determines CAR function and there is no single optimal configuration that is ‘one size fits all’. Therefore, CAR receptor optimization remains largely empirical, with testing required in a range of pre-clinical models (See page 4). Thus, Dotti et al. provides evidence that one of ordinary skill in the art would require specific guidance, rather than generic guidance as provided in the instant specification, when determining the components of the claimed CAR.
Furthermore, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner.
The claims encompass an extremely large number of nucleic acids that have specific required functions.  With the exception of the nucleic acids having the sequence set forth in SEQ ID NO: 1 and SEQ ID NO: 2, the specification does not disclose any species within the instant claims scope and does not provide any guidance as to which structures would be required to produce the required functional effects. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of nucleic acids. Although the prior art outlines art-recognized procedures for producing and screening for various bioactive moieties, this is not sufficient to impart possession of the genera of nucleic acids to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed nucleic acid such that one would be able to distinguish it from the biomolecule carriers of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of silica-based biomolecule carriers as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “fuV5P2A” as the sole means of identifying the claimed hinge domain renders the claim indefinite because the term is merely a laboratory designation which does not clearly define the claimed hinge domain, since different laboratories may use the same laboratory designations to define completely distinct agents. Amending the claim to recite that the hinge domain comprises the sequence set forth in SEQ ID NO: 7 would obviate the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Clin Cancer Res; 23(9) May 1, 2017) in view of Gill et al. (US Patent Application Publication 2019/0336504 A1, published November 7, 2019).
Claim 1 is drawn to a nucleic acid comprising a nucleic acid sequence encoding a recombinant protein comprising an interleukin 8 (IL-8) receptor attached to a chimeric antigen receptor (CAR) via a hinge domain, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain.
Claim 9 modified T cell comprising a nucleic acid sequence encoding a recombinant protein comprising an interleukin 8 (IL-8) receptor attached to a chimeric antigen receptor (CAR) via a hinge domain, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain.
Wang et al. teach a nucleic acid comprising a chimeric antigen receptor, wherein the chimeric antigen receptor comprises a CD27 (including the extracellular domain and transmembrane portion), fused with CD28 and/or 4IBB signaling domains and CD3-zeta (See page 2268 and figure 1). Wang et al. teach modified T cells comprising the CD27 CAR construct (See page 2268). Wang et al. teach that the CAR comprising CD27 CAR without its intracellular the costimulatory of 4IBB and CD3-zeta showed the most activity in vitro (See page 2268).
Wang et al. do not teach wherein the nucleic acid comprises an IL-8 receptor attached to a chimeric antigen receptor.
However, Gill et al. teach a nucleic acid molecule encoding a chimeric antigen receptor, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain (See paragraph 0568). Gill et al. teach a CAR comprising a chemokine receptor molecule (See paragraph 0560). Gill et al. teach that transgenic expression of chemokine receptor CXCR2 in T cells enhances trafficking to CCL2- or CXCL1-secreting solid tumors including melanoma and neuroblastoma (See paragraph 0560). Gill et al. teach that it is believed that chemokine receptors secreted by tumors, e.g., solid tumors, can improve homing of the CAR-expressing cell to the tumor, and enhances antitumor efficacy of the CAR-expressing cell (See paragraph 0560). Gill et al. teach that CXCR1 and CXCR2 are suitable chemokine receptors for expression in a CAR-expressing cell (See paragraph 0560). Gill et al. teach that the CAR and chemokine receptor molecule are  on the same vector (See paragraph 0560). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nucleic acid of Wang et al. by including an IL-8 receptor because Gill et al. teach that including an IL-8 receptor molecule in a chimeric antigen receptor enhances of homing of T-cells expressing the chimeric antigen receptor to tumor cells and enhances antitumor efficacy of the CAR-expressing cell. One of ordinary skill in the art would be motivated to make a nucleic acid comprising an IL-8 receptor and a CD27 CAR because doing so would provide an antitumor therapy that  specifically targets the CAR to the tumor cells, thereby avoiding off-target toxicities.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim Status
Claims 6-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646